                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Byron Dimeche Johnson,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00451-RJC-DCK
                                      )
                 vs.                  )
                                      )
    State Farm Mutual Automobile      )
          Insurance Company,          )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 7, 2020 Order.

                                               December 7, 2020




      Case 3:19-cv-00451-RJC-DCK Document 31 Filed 12/07/20 Page 1 of 1
